IN THE
                 TENTH COURT OF APPEALS

                     No. 10-13-00283-CV

WILLIE ATKINS,
                                           Appellant
v.

ROBERT HERRERA, ET AL.
                                           Appellee



                 From the 12th District Court
                    Walker County, Texas
                    Trial Court No. 26498

                     No. 10-13-00284-CV

WILLIE ATKINS,
                                           Appellant
v.

BRAD LIVINGSTON, ET AL.
                                           Appellee



                 From the 12th District Court
                    Walker County, Texas
                    Trial Court No. 26530
                          ORDER ON REHEARING


       Appellant’s motions for rehearing in these two appeals are granted. The Court’s

memorandum opinion and judgments, dated October 3, 2013, are withdrawn, and these

appeals are reinstated.

       Appellant’s brief in each appeal is due within 30 days of the date of this order.


                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed February 6, 2014
Do not publish




Atkins v. Herrera                                                                    Page 2